FILED
                              UNITED STATES DISTRICT COURT
                                                                                               AUG - 9 2010
                              FOR THE DISTRICT OF COLUMBIA                               Clerk, U.S. District & Bankruptcy
                                                                                        Courts for the District of Columbia

Lance W. Tisdale,                               )
                                                )
                Petitioner,                     )
                                                )
        v.                                      )       Civil Action No. I~ -/333
                                                )
Warden,                                         )
                                                )
                Respondent.                     )

                                    MEMORANDUM OPINION

        Petitioner, proceeding pro se, has submitted an application for a writ of habeas corpus

along with an application to proceed in forma pauperis. The Court will grant the application to

proceed in forma pauperis and will dismiss the case for lack of jurisdiction.

        Petitioner is a Texas state prisoner in Amarillo, Texas, challenging a conviction entered

by the 299 th Judicial District Court of Travis County, Texas. Pet. at 2. Federal court review of

state convictions is available under 28 U.S.C. § 2254 only after the exhaustion of available state

remedies. See 28 U.S.c. §2254(b)(l). Thereafter, "an application for a writ of habeas corpus []

made by a person in custody under the judgment and sentence of a State court ... may be filed in

the district court for the district wherein such person is in custody or in the district court for the

district within which the State court was held which convicted and sentenced [petitioner] and

each of such district courts shall have concurrent jurisdiction to entertain the application." 28

U.S.C. § 2241 (d). Petitioner has no recourse here. A separate Order of dismissal accompanies

this Memorandum Opinion.


                                                        United States District Ju Ie

                          ,2010